Citation Nr: 1133550	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  04-10 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1.  Entitlement to an increased (compensable) rating for service-connected urticaria before April 24, 2010. 

2.  Entitlement to an increased rating for service-connected urticaria, rated 30 percent disabling, from April 24, 2010.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had active service from December 1958 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 decision by the Department of Veterans Affairs (VA) Portland, Oregon, Regional Office (RO) which granted service connection for urticaria, and assigned an initial noncompensable rating.  A hearing before a hearing officer at the RO was conducted in September 2002.  

The Board remanded the claim in September 2009 to schedule the Veteran for a videoconference hearing.  The Veteran testified at a videoconference hearing at the RO before the undersigned in January 2010.  A transcript of the proceeding is of record. 

The Board remanded the claim in February 2010 for further development and consideration.  A June 2011 rating decision granted an increased, 30 percent, rating, effective April 24, 2010.  


FINDINGS OF FACT

1.  Before April 24, 2010, the Veteran's urticaria is manifested by itching, no more than slight involvement on a limited area, no constant exudation or extensive lesions is present; and it is not shown to affect an area of at least 5 percent of the entire body or at least 5 percent of exposed areas, nor did the condition require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past twelve-month period.

2.  From April 24, 2010, urticaria has not manifested with ulceration, extensive exfoliation, or crusting, or systemic or nervous manifestations; and it is not shown to affect an area of more than 30 percent of the entire body or more than 30 percent of exposed areas, nor did the condition require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past twelve-month period.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating from April 24, 2010, for urticaria have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010);  38 C.F.R. §§ 4.118, Diagnostic Code 7806 (2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118 including Diagnostic Code 7806 (2010).

2.  The criteria for the assignment of a rating in excess of 30 percent from April 24, 2010, for urticaria have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.118, Diagnostic Code 7806 (2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The present case involves a "downstream" issue, as the initial claim for service connection was granted in the rating decision on appeal, and the Veteran disagrees with the evaluation assigned.  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  As the Veteran has not alleged any prejudice, that burden has not been met.  

Accordingly, the Veteran is not prejudiced by a decision on the appeal, regardless of the timing or content of the notice provided by the RO.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Generally, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, however, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. Brown, 12 Vet. App. at 126.

The Veteran's claim of entitlement to service connection of urticaria was received on May 12, 2000.  In April 2002, the Veteran was granted service connection for urticaria, with a noncompensable evaluation effective May 12, 2000.  The Veteran appealed the evaluation, and in June 2011, the evaluation was increased to 30 percent disabling, effective April 24, 2010, the date of the VA examination indicating a worsening disability.

The Veteran's service-connected urticaria is evaluated under Diagnostic Code 7806.

During the pendency of this appeal, the criteria for rating skin disorders, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7819, were revised, effective August 30, 2002.  When a new regulation is issued while a claim is pending before the VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Prior to the effective date of the new criteria, the veteran's skin disability must be evaluated under the criteria then in effect.  VAOPGCPREC 3-2000 (Apr. 10, 2000) (65 Fed. Reg. 33,422 (2000)).  However, from the effective date of the new criteria, the veteran is entitled to the application of whichever criteria, new or old, are most favorable to him.  Id.

Under the old criteria, eczema with symptoms of slight, if any, exfoliation, exudation or itching, on a nonexposed surface or small area, warrants a noncompensable evaluation.  With exfoliation, exudation or itching, involving an exposed surface or extensive area, a 10 percent evaluation is warranted.  Exudation or constant itching, extensive lesions, or marked disfigurement warrants a 30 percent rating, and ulcerations or extensive exfoliation or crusting, systemic or nervous manifestations, or exceptional repugnance, warrants a 50 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the new rating criteria, dermatitis or eczema is rated noncompensably disabling when less than 5 percent of the entire body or of exposed areas is affected, and no more than topical therapy is required during the past 12 month period.  A 10 percent rating is assigned when at least 5 percent but less than 20 percent of the entire body or of exposed areas is affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12 month period.  A 30 percent rating is assigned when 20 to 40 percent of the entire body or of exposed areas is affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12 month period.  The highest rating of 60 percent is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affect, or; constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a twelve month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).

Before April 24, 2010, exfoliation, exudation or itching, involving an exposed surface or extensive area, is not shown.  A VA examination was conducted in February 2002.  Examination noted some slight maculopapular rash in the right antecubital fossa.  No classical urticaria lesions were present at the time of the examination.  The Veteran used antihistamines to treat the constant itching from the rash. As no exfoliation or exudation has been shown, a 10 percent evaluation is not warranted under the old criteria.

The affected area is less than 5 percent of the entire body, cumulatively.  The Veteran's skin problems did not require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12 month period.  The examiner who conducted the April 2010 VA examination noted every medication the Veteran was taking for the condition and indicated that none of them were corticosteroids or other immunosuppressive drugs.  A 10 percent evaluation is not warranted under the new criteria.

From April 24, 2010, the medical evidence does not show that the Veteran's disability is manifested by ulcerations or extensive exfoliation or crusting, systemic or nervous manifestations, or exceptional repugnance.  The evidence does not show that the disability covers an area of more than 40 percent of the entire body or more than 40 percent of exposed areas, nor did the Veteran's condition require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past twelve-month period.  VA examination in April 2010 noted that exacerbations of his disability affect 30 percent of his body.  Therefore, a rating higher than 30 percent is not warranted for this period.

Clinical treatment records between May 2000 and April 2010 note that the Veteran took antihistamines for allergic reactions and urticaria, but there is no evidence that of constant exudation or extensive lesions, or that at least 5 percent of his body or exposed areas was affected; nor was there any evidence of the use of corticosteroids or other immunosuppressive drugs.

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  A rating in excess of that assigned is provided for certain manifestations of the service-connected disorder but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to the service- connected disability, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

At no time during the pendency of this claim, has the disability been more or less disabling than as currently rated for the two time periods involved.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased rating is not warranted for either period.


ORDER

Entitlement to an increased rating for service-connected urticaria before April 24, 2010, is denied. 

Entitlement to an increased rating for service-connected urticaria from April 24, 2010, is denied.

____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


